COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                               No. 08-10-00053-CV
 IN RE: JAMES ELBAOR, M.D.,                     §
                                                              An Original Proceeding
                Relator.                        §
                                                                   in Mandamus
                                                §


                             MEMORANDAUM OPINION
                        ON PETITION FOR WRIT OF MANDAMUS

       Relator, James Elbaor, M.D., asks this Court to issue a writ of mandamus against the

Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso County. To be entitled to

mandamus relief, a relator must meet two requirements. First, the relator must show that the trial

court clearly abused its discretion. In re Prudential Insurance Company of America, 148 S.W.3d
124, 135 (Tex. 2004). Second, the relator must demonstrate he has no adequate remedy by appeal.

Id. at 136. Based on the record before us, we are unable to conclude that Relator is entitled to

mandamus relief. Accordingly, we deny mandamus relief. See TEX . R. APP . P. 52.8(a). Further, we

withdraw our order dated February 11, 2010 granting Relator’s request for temporary relief. See

TEX .R.APP .P. 52.10.


February 24, 2010
                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating